.|>L»)N

\OOO\IO\'J\

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Stephen D. Finestone (125675)
Ryan A. Witthans (301432)
FINESTONE HAYES LLP

456 Montgomery Street, Floor 20
San Francisco, CA 94104

Tel. (415) 421-2624

Fax (415) 398-2820

Email: sfmestone@fhlawllp.com
Email: rwitthans@fhlawllp.com

Attorneys for Debtor
Bernadette Francine Cattaneo

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN JOSE DIVISION

In re Case No. 16-52233
Bernadette Francine Cattaneo, Chapter 7
Debtor. DECLARATION OF BERNADETTE

FRANCINE CATTANEO IN SUPPORT
OF MOTION TO AVOID JUDICIAL
LIENS OF HELEN MCABEE AND
INVESTMENT RETRIEVERS ON 841
CALAIS CIRCLE, HOLLISTER, CA

Hearin

Date: April 18, 2019

Time: 10:30 a.m.

Place: 280 South First Street
Courtroom 3020
San Jose, CA 95113

 

 

 

I, Bernadette Francine Cattaneo, declare as follows:

l. I am the debtor in the above-captioned bankruptcy case. This declaration is
submitted in support of the concurrently flled Motion to Avoid Judicial Liens of Helen McAbee
and Investment Retrievers on 841 Calais Circle, Hollister, CA. If called as a Witness 1 could and

would testify competently to the matters set forth below.

CATTANEO DECLARATION IN SUPPORT OF MOTION TO AVOID JUDICIAL LIENS ON 841
CALAIS CIRCLE

C|TS€Z 16-52233 DOC# 36 Filed: 03/04/19 Entered: 03/04/19 20209:09 Page l Of 2

 

-ldwl\)

\OOO\]O\U\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

f`\

2. I own real property commonly known as 841 Calais Circle, Hollister, CA (the
“Calais Property”). The Calais Property is a single-family home.

3. In accordance with state law, I claimed an exemption of $10,000 in the Calais
Property in my amended Schedule C filed on January 14, 2019. More than 30 days have passed
since that amended filing and I am not aware of any objection to my claimed exemption

4. The Calais Property secures a claim held by Seterus in the amount of $54,900 that
was incurred in or about May 1990 and a claim by Union Bank in the amount of $67,300 that
was incurred in or about March 2003. Together, these secured claims total $122,200.

5. Helen McAbee holds a judicial lien secured by the Calais Property in the amount
of $626,557. The debt was incurred in or about May 2011 and an abstract of judgment against
me and my ex-husband Andreas Abramson was recorded in San Benito County on May 27,
2011, as instrument number 2011-0004885. A true and correct copy of this document is attached
as Exhibit A. An amended abstract of judgment in the same amount was recorded in San Benito
County on June 27, 2013, as instrument number 2013-0006643. A true and correct copy of this
document is attached as Exhibit B.

6. Investment Retrievers holds a judicial lien secured by the Calais Property in the
amount of $123,190.21. The debt was incurred in or about May 2013 and an abstract of
judgment against me was recorded in San Benito County on July 29, 2016, as instrument number
2016-0007941. A true and correct copy of this document is attached as Exhibit C.

7. In my personal opinion, the value of the Calais Property as of the August 3, 2016,
petition date Was $410,000.

I declare under penalty of perjury that e above statements are true and correct. This

declaration is executed on March 4, 2019, in California.

MM&SEM ”

Bernadette Francine Cattaneo

 

CATTANEO DECLARATION IN SUPPORT OF MOTION 'I`O AVOID JUDICIAL LIENS ON 841
CALAIS CIRCLE 2

ase: 16-52233 Doc# 36 Filed: 03/04/19 Entered: 03/04/19 20:09:09 Page 2 of 2

 

 

